Exhibit 10.1

TAX SHARING AGREEMENT

BETWEEN

LIBERTY MEDIA CORPORATION

AND

LIBERTY BROADBAND CORPORATION

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 

 

Page

SECTION 1.

Definition of Terms.


1 

SECTION 2.

Allocation of Taxes and Tax-Related Losses.


8 

2.1

Allocation of Taxes.


8 

2.2

Special Rules.


9 

2.3

Tax Payments.


9 

SECTION 3.

Preparation and Filing of Tax Returns.


9 

3.1

Combined Returns.


9 

3.2

Separate Returns.


9 

3.3

Provision of Information.


9 

3.4

Special Rules Relating to the Preparation of Tax Returns.


10 

3.5

Refunds, Credits or Offsets.


11 

3.6

Carrybacks.


12 

3.7

Amended Returns.


13 

SECTION 4.

Tax Payments.


13 

4.1

Payment of Taxes to Tax Authority.


13 

4.2

Indemnification Payments.


13 

4.3

Interest on Late Payments.


14 

4.4

Tax Consequences of Payments.


14 

SECTION 5.

Assistance and Cooperation.


14 

5.1

Cooperation.


14 

SECTION 6.

Tax Records.


15 

6.1

Retention of Tax Records.


15 

6.2

Access to Tax Records.


15 

6.3

Confidentiality.


15 

6.4

Delivery of Tax Records.


15 

 

-i-

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Page

SECTION 7.

Restriction on Certain Actions of Distributing and Spinco; Indemnity.


16 

7.1

Restrictive Covenants.


16 

7.2

Distributing Indemnity.


16 

7.3

Spinco Indemnity.


17 

7.4

Scope.


17 

7.5

Notices of Tax Contests (Other than Joint Claims).


17 

7.6

Control of Tax Contests (Other than Joint Claims).


18 

7.7

Cooperation.


18 

7.8

Joint Claims.


18 

SECTION 8.

General Provisions.


19 

8.1

Termination.


19 

8.2

Predecessors or Successors.


19 

8.3

Expenses.


19 

8.4

Governing Law.


19 

8.5

Waiver of Jury Trial.


20 

8.6

Notices.


20 

8.7

Counterparts.


21 

8.8

Binding Effect; Assignment.


21 

8.9

Severability.


21 

8.10

Amendments; Waivers.


21 

8.11

Effective Date.


21 

8.12

Change in Law.


21 

8.13

Authorization, Etc.


21 

8.14

No Third Party Beneficiaries.


22 

8.15

Entire Agreement.


22 

8.16

No Strict Construction; Interpretation.


22 

8.17

Headings.


23 

 

 

 

 

-ii-

--------------------------------------------------------------------------------

 

 

TAX SHARING AGREEMENT

THIS TAX SHARING AGREEMENT (this “Agreement”) is entered into as of November 4,
2014, between Liberty Media Corporation, a Delaware corporation
(“Distributing”), and Liberty Broadband Corporation, a Delaware corporation
(“Spinco”).  Unless otherwise indicated, all “Section” references in this
Agreement are to sections of this Agreement.

RECITALS

WHEREAS, Spinco is a wholly owned subsidiary of Distributing; and

WHEREAS, the Board of Directors of Distributing has determined that it would be
appropriate and desirable for Distributing to separate the Spinco Group from the
Distributing Group; and

WHEREAS, the Board of Directors of Spinco has also approved such transaction;
and

WHEREAS, following the Contribution, Distributing intends to distribute its
entire interest in the stock of Spinco to holders of its common stock (the
“Distribution”), in what is intended to qualify as a tax-free transaction
described under Sections 368(a), 355, and 361 of the Code; and

WHEREAS, the parties set forth in the Reorganization Agreement the principal
arrangements between them regarding the separation of the Spinco Group from the
Distributing Group; and

WHEREAS, the parties desire to provide for and agree upon the allocation between
the parties of liabilities for Taxes arising prior to, as a result of, and
subsequent to the Distribution, and to provide for and agree upon other matters
relating to Taxes.

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below, and intending to be legally bound hereby,
Distributing and Spinco hereby agree as follows:

Section 1. Definition of Terms.    For purposes of this Agreement (including the
recitals hereof), the following terms have the following meanings:

“Affiliate” means with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.  For the avoidance of doubt,
(x) no member of the Spinco Group will be treated as an Affiliate of any member
of the Distributing Group and (y) no member of the Distributing Group will be
treated as an Affiliate of any member of the Spinco Group.   

“Agreement” has the meaning set forth in the preamble hereof.





1

--------------------------------------------------------------------------------

 

 

“business day” means any day other than a Saturday, Sunday or a day on which
banking institutions in New York City, New York or London, England are
authorized or required by law or executive order to close.

“Closing of the Books Method” means the apportionment of items between portions
of a Taxable period based on a closing of the books and records as of the end of
the day on the Distribution Date (as if the Distribution Date were the end of
the Taxable period), provided that any items not susceptible to such
apportionment shall be apportioned pro rata on the basis of elapsed days during
the relevant portion of the Taxable period.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, or any successor law.

“Combined Return” means a consolidated, combined or unitary Tax Return that
includes, by election or otherwise, one or more members of the Distributing
Group and one or more members of the Spinco Group.

“Company” means Distributing or Spinco, as the context requires.

“Compensatory Equity Interests” means options, stock appreciation rights,
restricted stock, stock units or other rights with respect to Distributing Stock
or Spinco Stock that are granted on or prior to the Distribution Date by
Distributing, Spinco or any of their respective Subsidiaries in connection with
employee, independent contractor or director compensation or other employee
benefits (including, for the avoidance of doubt, options, stock appreciation
rights, restricted stock, stock units or other rights issued in respect of any
of the foregoing by reason of the Distribution or any subsequent transaction).

“Contribution” has the meaning given to such term in the Reorganization
Agreement.

“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through ownership of securities or partnership,
membership, limited liability company, or other ownership interests, by contract
or otherwise and the terms “Controlling” and “Controlled” have meanings
correlative to the foregoing. 

“Delaware Chancery Court” has the meaning set forth in Section 8.4.

“Disclosing Party” has the meaning set forth in Section 6.3.

“Distributing” has the meaning set forth in the preamble hereof.

“Distributing Group” means Distributing and each Subsidiary of Distributing (but
only while such Subsidiary is a Subsidiary of Distributing) other than any
Person that is a member of the Spinco Group (but only during the period such
Person is treated as a member of the Spinco Group).





2

--------------------------------------------------------------------------------

 

 

“Distributing Indemnitees” has the meaning set forth in Section 7.3.

“Distributing Stock” means Distributing’s Series A common stock, par value $.01
per share, Series B common stock, par value $.01 per share, and Series C common
stock, par value $.01 per share, and any series or class of stock into which the
Series A, Series B, or Series C common stock is redesignated, reclassified,
converted or exchanged following the Effective Time.

“Distribution” has the meaning set forth in the recitals hereof.

“Distribution Date” means the date on which the Distribution occurs.

“Due Date” has the meaning set forth in Section 4.3.

“Effective Time” means the time at which the Distribution is effected on the
Distribution Date.

“Employing Party” has the meaning set forth in Section 3.4(d)(i).

“Final Determination” means a determination within the meaning of Section 1313
of the Code or any similar provision of state or local Tax Law.

“Group” means the Distributing Group or the Spinco Group, as the context
requires.

“Income Tax” means all Taxes (i) based upon, measured by, or calculated with
respect to, net income, net profits or deemed net profits (including any capital
gains Tax, minimum Tax based upon, measured by, or calculated with respect to,
net income, net profits or deemed net profits, any Tax on items of Tax
preference and depreciation recapture or clawback, but not including sales, use,
real or personal property, gross or net receipts, gross profits, transfer and
similar Taxes), (ii) imposed by a foreign country which qualify under Section
903 of the Code or (iii) based upon, measured by, or calculated with respect to
multiple bases (including, but not limited to, corporate franchise and
occupation Taxes) if such Taxes may be based upon, measured by, or calculated
with respect to one or more bases described in clause (i) above. 

“Interest Rate” means the Rate determined below, as adjusted as of each Interest
Rate Determination Date.  The “Rate,” means, with respect to each period between
two consecutive Interest Rate Determination Dates, a rate determined at
approximately 11:00 a.m., London time, two London business days before the first
Interest Rate Determination Date equal to the greater of:  (x) the sum of (i)
the six month dollar LIBOR rate as displayed on page “LR” of Bloomberg (or such
other appropriate page as may replace such page), plus (ii) 2%, and (y) the
interest rate that would be applicable at such time to a “large corporate
underpayment” (within the meaning of Section 6621(c) of the Code) under Sections
6601 and 6621 of the Code.    Interest will be calculated on the basis of a year
of 365 days and the actual number of days for which due.    





3

--------------------------------------------------------------------------------

 

 

“Interest Rate Determination Date” means the Due Date and each March 31, June
30, September 30 and December 31 thereafter.

“IRS” means the Internal Revenue Service.

“issuing corporation” has the meaning set forth in Section 3.4(d)(ii).

 

“Joint Claim” has the meaning set forth in Section 7.8.

“Losses” means any and all damages, losses, deficiencies, liabilities,
obligations, penalties, judgments, settlements, claims, payments, fines,
interest, costs and expenses (including the fees and expenses of any and all
actions and demands, assessments, judgments, settlements and compromises
relating thereto and the costs and expenses of attorneys’, accountants’,
consultants’ and other professionals’ fees and expenses incurred in the
investigation or defense thereof or the enforcement of rights hereunder);
provided, however, that “Losses” shall exclude any special or punitive damages;
provided, further, that the foregoing proviso will not be interpreted to limit
indemnification for Losses incurred as a result of the assertion by a claimant
(other than the parties hereto and their successors and assigns) in a
third-party claim for special or punitive damages.

“Non-Preparer” means the Company that is not responsible for the preparation and
filing of the applicable Tax Return pursuant to Sections 3.1 or 3.2. 

“Payment Date” means (x) with respect to any U.S. federal income tax return, the
due date for any required installment of estimated taxes determined under Code
Section 6655, the due date (determined without regard to extensions) for filing
the return determined under Code Section 6072, and the date the return is filed,
and (y) with respect to any other Tax Return, the corresponding dates determined
under the applicable Tax Law.

“Person” means any individual, corporation, company, partnership, trust,
incorporated or unincorporated association, joint venture or other entity of any
kind.

“Post-Distribution Period” means any Tax Year or other Taxable period beginning
after the Distribution Date and, in the case of any Straddle Period, that part
of the Tax Year or other taxable period that begins at the beginning of the day
after the Distribution Date.

“Pre-Distribution Period” means any Tax Year or other taxable period that ends
on or before the Distribution Date and, in the case of any Straddle Period, that
part of the Tax Year or other taxable period through the end of the day on the
Distribution Date.

“Preparer” means the Company that is responsible for the preparation and filing
of the applicable Tax Return pursuant to Sections 3.1 or 3.2. 

“Receiving Party” has the meaning set forth in Section 6.3.





4

--------------------------------------------------------------------------------

 

 

“Reorganization Agreement” means the Reorganization Agreement between
Distributing and Spinco dated October 28, 2014.

“Restructuring” has the meaning assigned to such term in the Reorganization
Agreement.

“Separate Return” means (a) in the case of any Tax Return required to be filed
by any member of the Distributing Group (including any consolidated, combined or
unitary Tax Return), any such Tax Return that does not include any member of the
Spinco Group, and (b) in the case of any Tax Return required to be filed by any
member of the Spinco Group (including any consolidated, combined or unitary Tax
Return), any such Tax Return that does not include any member of the
Distributing Group.

“Spinco” has the meaning set forth in the preamble hereof.

“Spinco Group” means (x) with respect to any Tax Year (or portion thereof)
ending at or before the Effective Time, Spinco and each of its Subsidiaries at
the Effective Time; and (y) with respect to any Tax Year (or portion thereof)
beginning after the Effective Time, Spinco and each Subsidiary of Spinco (but
only while such Subsidiary is a Subsidiary of Spinco).

“Spinco Indemnitees” has the meaning set forth in Section 7.2.

“Spinco Section 355(e) Event” means the application of Section 355(e) of the
Code to the Distribution as a result of the Distribution being “part of a plan
(or series of related transactions) pursuant to which 1 or more persons acquire
directly or indirectly stock representing a 50-percent or greater interest” in
Spinco (within the meaning of Section 355(e) of the Code).

“Spinco Stock” means Spinco’s Series A common stock, par value $.01 per share,
Series B common stock, par value $.01 per share, and Series C common stock, par
value $.01 per share, and any series or class of stock into which the Series A,
Series B, or Series C common stock is redesignated, reclassified, converted or
exchanged following the Effective Time.

“Straddle Period” means any Taxable period commencing on or prior to, and ending
after, the Distribution Date.

“Subsidiary” when used with respect to any Person, means (i)(A) a corporation a
majority in voting power of whose share capital or capital stock with voting
power, under ordinary circumstances, to elect directors is at the time, directly
or indirectly, owned by such Person, by one or more Subsidiaries of such Person,
or by such Person and one or more Subsidiaries of such Person, whether or not
such power is subject to a voting agreement or similar encumbrance, (B) a
partnership or limited liability company in which such Person or a Subsidiary of
such Person is, at the date of determination, (1) in the case of a partnership,
a general partner of such partnership with the power affirmatively to direct the
policies and management of such partnership or (2) in the case of a limited
liability company, the managing member or, in the absence of a



5

--------------------------------------------------------------------------------

 

 

managing member, a member with the power affirmatively to direct the policies
and management of such limited liability company, or (C) any other Person (other
than a corporation) in which such Person, one or more Subsidiaries of such
Person or such Person and one or more Subsidiaries of such Person, directly or
indirectly, at the date of determination thereof, has or have (1) the power to
elect or direct the election of a majority of the members of the governing body
of such Person, whether or not such power is subject to a voting agreement or
similar encumbrance, or (2) in the absence of such a governing body, at least a
majority ownership interest or (ii) any other Person of which an aggregate of
50% or more of the equity interests are, at the time, directly or indirectly,
owned by such Person and/or one or more Subsidiaries of such Person. 

“Tax” or “Taxes” means any net income, gross income, gross receipts, profits,
capital stock, franchise, withholding, payroll, social security, workers
compensation, employment, unemployment, disability, property, ad valorem, stamp,
excise, severance, occupation, service, sales, use, license, lease, transfer,
import, export, value added, alternative minimum, estimated or other similar tax
(including any fee, assessment, or other charge in the nature of or in lieu of
any tax) imposed by any Tax Authority and any interest, penalties, additions to
tax, or additional amounts in respect of the foregoing.

“Tax Authority” means, with respect to any Tax, the governmental entity or
political subdivision, agency, commission or authority thereof that imposes such
Tax, and the agency, commission or authority (if any) charged with the
assessment, determination or collection of such Tax for such entity or
subdivision.

“Tax Contest” means an audit, review, examination, or any other administrative
or judicial proceeding with the purpose, potential or effect of redetermining
Taxes of any member of either Group (including any administrative or judicial
review of any claim for refund).

“Tax Counsel” means Skadden, Arps, Slate, Meagher & Flom LLP.

“Tax Item” means, with respect to any Tax, any item of income, gain, loss,
deduction, credit or other attribute that may have the effect of increasing or
decreasing any Tax.

“Tax Law” means the law of any governmental entity or political subdivision
thereof, and any controlling judicial or administrative interpretations of such
law, relating to any Tax.

“Tax Materials” means (i) the representation letters delivered to Tax Counsel in
connection with the delivery of the Tax Opinion, and (ii) any other materials
delivered or deliverable by Distributing, Spinco and others in connection with
the rendering by Tax Counsel of the Tax Opinion.

“Tax Opinion” means the opinion to be delivered by Tax Counsel to Distributing
in connection with the Distribution to the effect that the Contribution and the
Distribution will qualify as a tax-free transaction described under Sections
368(a) and



6

--------------------------------------------------------------------------------

 

 

355 of the Code to Distributing and the Distributing stockholders (except with
respect to the issuance of cash in lieu of fractional shares of Spinco Stock).

“Tax Records” means Tax Returns, Tax Return work papers, documentation relating
to any Tax Contests, and any other books of account or records required to be
maintained under applicable Tax Laws (including but not limited to Section 6001
of the Code) or under any record retention agreement with any Tax Authority.

“Tax Return” means any report of Taxes due, any claims for refund of Taxes paid,
any information return with respect to Taxes, or any other similar report,
statement, declaration, or document filed or required to be filed (by paper,
electronically or otherwise) under any applicable Tax Law, including any
attachments, exhibits, or other materials submitted with any of the foregoing,
and including any amendments or supplements to any of the foregoing.

“Tax Year” means, with respect to any Tax, the year, or shorter period, if
applicable, for which the Tax is reported as provided under applicable Tax Law.

“Transaction Taxes” means any Taxes resulting from the Restructuring and the
Distribution, other than Transfer Taxes.

“Transaction Tax-Related Losses” means any Losses resulting from the failure of
(i) the Restructuring to qualify in whole for nonrecognition of income, gain and
loss for U.S. federal income tax purposes to Distributing, Spinco and each of
their respective Subsidiaries immediately prior to the Distribution, (ii) the
Contribution and Distribution to qualify as a tax-free transaction described
under Sections 368(a), 355 and 361 of the Code (except with respect to the
issuance of cash in lieu of fractional shares of Spinco Stock), or (iii) the
Contribution and Distribution to qualify in whole for nonrecognition of income,
gain and loss for U.S. federal income tax purposes to Distributing, Spinco, each
of their respective Subsidiaries at the Effective Time, and the Distributing
stockholders that receive stock of Spinco in the Distribution (except with
respect to the issuance of cash in lieu of fractional shares of Spinco Stock).

“Transfer Taxes” means all U.S. federal, state, local or foreign sales, use,
privilege, transfer, documentary, gains, stamp, duties, recording, and similar
Taxes and fees (including any penalties, interest or additions thereto) imposed
upon any party hereto or any of its Subsidiaries in connection with the
Restructuring or the Distribution.

“Treasury Regulations” means the regulations promulgated from time to time under
the Code as in effect for the relevant Tax Year.



7

--------------------------------------------------------------------------------

 

 

Section 2. Allocation of Taxes and Tax-Related Losses

2.1 Allocation of Taxes.    Except as provided in Section 2.2 (Special Rules)
and Section 3.4(d) (Compensatory Equity Interests), Taxes shall be allocated as
follows:

(a) Combined Returns.

(i) Allocation of Taxes for Combined Returns.  Distributing shall be allocated:
(A) all Taxes that are attributable to members of the Distributing Group and
reported on, or required to be reported on, a Combined Return; and (B) all Taxes
that are attributable to members of the Spinco Group for the Pre-Distribution
Period and reported on, or required to be reported on, a Combined
Return.  Spinco shall be allocated all Taxes that are attributable to members of
the Spinco Group for the Post-Distribution Period and reported on, or required
to be reported on, a Combined Return.

(ii) Transactions Occurring on the Distribution Date.  Notwithstanding the
provisions of Section 2.1(a)(i) (but subject to the provisions of Section 2.2),
Taxes attributable to any transaction or action taken by or with respect to any
member of the Spinco Group outside the ordinary course of business before the
Distribution on the Distribution Date shall be allocated to the Pre-Distribution
Period, and Taxes attributable to any transaction or action taken by or with
respect to any member of the Spinco Group outside the ordinary course of
business after the Distribution on the Distribution Date shall be allocated to
the Post-Distribution Period.

(b) Separate Returns. 

(i) Spinco Separate Returns.  Spinco shall be allocated all Taxes that are
attributable to members of the Spinco Group and reported on, or required to be
reported on, a Separate Return that is required to be filed by a member of the
Spinco Group.

(ii) Distributing Separate Returns.  Distributing shall be allocated all Taxes
that are attributable to members of the Distributing Group and reported on, or
required to be reported on, a Separate Return that is required to be filed by a
member of the Distributing Group. 

(c) Taxes Not Reported on Tax Returns.  Spinco shall be allocated any Tax
attributable to members of the Spinco Group that is not required to be reported
on a Tax Return, and Distributing shall be allocated any Tax attributable to
members of the Distributing Group that is not required to be reported on a Tax
Return.



8

--------------------------------------------------------------------------------

 

 

2.2 Special Rules.

(a) Transaction Taxes and Transaction Tax-Related Losses.  Notwithstanding any
other provision in this Section 2:

(i) Distributing shall be allocated all Transaction Taxes and Transaction
Tax-Related Losses other than any Transaction Taxes and Transaction Tax-Related
Losses allocated to Spinco pursuant to clause (ii) of this Section 2.2(a).

(ii) Spinco will be allocated any Transaction Taxes (including corresponding
state and local Taxes) and Transaction Tax-Related Losses that (x) result
primarily from, individually or in the aggregate, any breach by Spinco of any of
its covenants set forth in Section 7.1 hereof, or (y) result from a Spinco
Section 355(e) Event.

(b) Transfer Taxes.  Notwithstanding any other provision in this Section 2, all
Transfer Taxes shall be allocated 50% to Spinco and 50% to Distributing.

2.3 Tax Payments.  Each Company shall pay the Taxes allocated to it by this
Section 2 either to the applicable Tax Authority or to the other Company in
accordance with Section 4 and the other applicable provisions of this Agreement.

Section 3. Preparation and Filing of Tax Returns.

3.1 Combined Returns.

(a) Preparation of Combined Returns.  Distributing shall be responsible for
preparing and filing (or causing to be prepared and filed) all Combined Returns
for any Tax Year.

3.2 Separate Returns.

(a) Tax Returns to be Prepared by Distributing.  Distributing shall be
responsible for preparing and filing (or causing to be prepared and filed) all
Separate Returns which relate to one or more members of the Distributing Group
for any Tax Year.

(b) Tax Returns to be Prepared by Spinco.  Spinco shall be responsible for
preparing and filing (or causing to be prepared and filed) all Separate Returns
which relate to one or more members of the Spinco Group for any Tax Year.

3.3 Provision of Information.

(a) Distributing shall provide to Spinco, and Spinco shall provide to
Distributing, any information about members of the Distributing Group or the
Spinco Group, respectively, that the Preparer needs to determine the amount of
Taxes due



9

--------------------------------------------------------------------------------

 

 

on any Payment Date with respect to a Tax Return for which the Preparer is
responsible pursuant to Section 3.1 or 3.2 and to properly and timely file all
such Tax Returns.

(b) If a member of the Spinco Group supplies information to a member of the
Distributing Group, or a member of the Distributing Group supplies information
to a member of the Spinco Group, and an officer of the requesting member intends
to sign a statement or other document under penalties of perjury in reliance
upon the accuracy of such information, then a duly authorized officer of the
member supplying such information shall certify, to the best of such officer’s
knowledge, the accuracy of the information so supplied. 

3.4 Special Rules Relating to the Preparation of Tax Returns.

(a) In General.  All Tax Returns that include any members of the Spinco Group or
Distributing Group, or any of their respective Affiliates, shall be prepared in
a manner that is consistent with the Tax Opinion.  Except as otherwise set forth
in this Agreement, and subject to Sections 3.4(b) through (d), the Company
responsible for preparing and filing (or causing to be prepared and filed) a Tax
Return pursuant to Sections 3.1 or 3.2 shall have the right with respect to such
Tax Return to determine (i) the manner in which such Tax Return shall be
prepared and filed, including the elections, methods of accounting, positions,
conventions and principles of taxation to be used and the manner in which any
Tax Item shall be reported, (ii) whether any extensions may be requested, (iii)
whether an amended Tax Return shall be filed, (iv) whether any claims for refund
shall be made, (v) whether any refunds shall be paid by way of refund or
credited against any liability for the related Tax and (vi) whether to retain
outside firms to prepare or review such Tax Return.

(b) Spinco Tax Returns.    With respect to any Separate Return for which Spinco
is responsible pursuant to Section 3.2(b), Spinco and the other members of the
Spinco Group must allocate Tax Items between such Separate Return for which
Spinco is responsible pursuant to Section 3.2(b) and any related Combined Return
for which Distributing is responsible pursuant to Section 3.1 that are filed
with respect to the same Tax Year in a manner that is consistent with the
reporting of such Tax Items on the related Combined Return for which
Distributing is responsible pursuant to Section 3.1.

(c) Election to File Consolidated, Combined or Unitary Tax Returns.
 Distributing shall have the sole discretion of filing any Tax Return on a
consolidated, combined or unitary basis, if such Tax Return would include at
least one member of each Group and the filing of such Tax Return is elective
under the relevant Tax Law.

(d) Compensatory Equity Interests.

(i) Deductions Related to Compensatory Equity Interests.  To the extent
permitted by applicable Tax Law, Income Tax deductions with respect to the
issuance, exercise, vesting or settlement after the Distribution Date of any
Compensatory Equity Interests held by any Person shall be claimed (A) in the
case of an



10

--------------------------------------------------------------------------------

 

 

active officer or employee, solely by the Group that employs such Person at the
time of such issuance, exercise, vesting, or settlement, as applicable; (B) in
the case of a former officer or employee, solely by the Group that was the last
to employ such Person; and (C) in the case of a director or former director (who
is not an officer or employee or former officer or employee of a member of
either Group), (x) solely by the Distributing Group if such person was, at any
time before or after the Distribution, a director of any member of the
Distributing Group, and (y) in any other case, solely by the Spinco Group (the
party whose Group is described in (A), (B), or (C), the “Employing Party”).

(ii) Withholding and Reporting.  For any Tax Year (or portion thereof), the
Employing Party shall (A) satisfy, or shall cause to be satisfied, all
applicable Tax reporting obligations with respect to the issuance, exercise,
vesting or settlement of Compensatory Equity Interests and (B) satisfy, or cause
to be satisfied, all liabilities for Taxes imposed in connection with such
issuance, exercise, vesting or settlement (including the employer portion of any
employment taxes); provided that, (x) in the event Compensatory Equity Interests
are settled by the corporation that is the issuer or obligor under the
Compensatory Equity Interest (the “issuing corporation”) and the issuing
corporation is not a member of the same Group as the Employing Party, the
issuing corporation shall promptly remit to the Employing Party an amount of
cash equal to the amount required to be withheld in respect of any withholding
Taxes, and (y) the Employing Party shall not be liable for failure to remit to
the applicable Tax Authority any amount required to have been withheld from the
recipient of the Compensatory Equity Interest in connection with such issuance,
exercise, vesting or settlement, except to the extent that the issuing
corporation shall have remitted such amount to the Employing
Party.  Distributing shall promptly notify Spinco, and Spinco shall promptly
notify Distributing, regarding the exercise of any option or the issuance,
vesting, exercise or settlement of any other Compensatory Equity Interest to the
extent that, as a result of such issuance, exercise, vesting or settlement, any
other party may be entitled to a deduction or required to pay any Tax, or such
information otherwise may be relevant to the preparation of any Tax Return or
payment of any Tax by such other party or parties.

(iii) Distributing Employees.  For purposes of this Section 3.4(d), (x) except
as described in clause (y) of this Section 3.4(d)(iii), if a Person is an
officer or employee of Distributing or any member of the Distributing Group for
any Tax Year (or portion thereof), then such officer or employee will
exclusively be considered to be employed by Distributing (or the applicable
member of the Distributing Group) for such Tax Year (or portion thereof); and
(y) if an officer or employee is on the payroll of TruePosition, Inc. for any
Tax Year (or portion thereof), then such officer or employee will exclusively be
considered to be employed by Spinco (or the applicable member of the Spinco
Group) for such Tax Year (or portion thereof).  

3.5 Refunds, Credits or Offsets.

(a) Except as otherwise contemplated by this Section 3.5 or Section 3.6, any
refunds, credits or offsets with respect to Taxes of any member of (i) the
Distributing Group that were reported on any Combined Return shall be for the
account of Distributing, (ii) the Spinco Group that were reported on any
Combined Return and are



11

--------------------------------------------------------------------------------

 

 

attributable to the Pre-Distribution Period shall be for the account of
Distributing, (iii) the Spinco Group that were reported on any Combined Return
and are attributable to the Post-Distribution Period shall be for the account of
Spinco, (iv) the Distributing Group that were reported on any Separate Return
required to be filed by a member of the Distributing Group shall be for the
account of Distributing, and (v) the Spinco Group that were reported on any
Separate Return required to be filed by a member of the Spinco Group shall be
for the account of Spinco. 

(b) Notwithstanding Section 3.5(a), (i) any refunds, credits or offsets with
respect to Taxes, including Transaction Taxes, allocated to, and actually paid
by, Distributing pursuant to this Agreement shall be for the account of
Distributing, and (ii) any refunds, credits or offsets with respect to Taxes,
including Transaction Taxes, allocated to, and actually paid by, Spinco pursuant
to this Agreement shall be for the account of Spinco. 

(c) Distributing shall forward to Spinco, or reimburse Spinco for, any such
refunds, credits or offsets, plus any interest received thereon, net of any
Taxes incurred with respect to the receipt or accrual thereof and any expenses
incurred in connection therewith, that are for the account of Spinco within five
business days from receipt thereof by Distributing or any of its
Affiliates.  Spinco shall forward to Distributing, or reimburse Distributing
for, any refunds, credits or offsets, plus any interest received thereon, net of
any Taxes incurred with respect to the receipt or accrual thereof and any
expenses incurred in connection therewith, that are for the account of
Distributing within five business days from receipt thereof by Spinco or any of
its Affiliates.  Any refunds, credits or offsets, plus any interest received
thereon, or reimbursements not forwarded or made within the five business day
period specified above shall bear interest from the date received by the
refunding or reimbursing party (or its Affiliates) through and including the
date of payment at the Interest Rate (treating the date received as the Due Date
for purposes of determining such Interest Rate).  If, subsequent to a Tax
Authority’s allowance of a refund, credit or offset, such Tax Authority reduces
or eliminates such allowance, any refund, credit or offset, plus any interest
received thereon, forwarded or reimbursed under this Section 3.5 shall be
returned to the party who had forwarded or reimbursed such refund, credit or
offset and interest upon the request of such forwarding party in an amount equal
to the applicable reduction, including any interest received thereon.

3.6 Carrybacks.  If and to the extent that Spinco requests in writing that
Distributing or any of its Affiliates obtain a refund, credit or offset of Taxes
with respect to the carryback of any Tax attribute of the members of the Spinco
Group arising in a Post-Distribution Period to a Pre-Distribution Period, and
provided that Distributing or any of its Affiliates would not otherwise be
required to forego a refund, credit or offset of Taxes for its own account or
otherwise be adversely affected as a result of such carryback, then (i)
Distributing (or its Affiliate) shall take all reasonable measures to obtain a
refund, credit or offset of Tax with respect to such carryback (including by
filing an amended Tax Return), and (ii) to the extent that Distributing or any
of its Affiliates receives any refund, credit or offset of Taxes attributable
(on a last dollar basis) to such carryback, Distributing shall pay such refund,
credit or offset, plus any interest received



12

--------------------------------------------------------------------------------

 

 

thereon, to Spinco within five business days from receipt thereof by
Distributing or any of its Affiliates; provided, however, that Distributing
shall be entitled to reduce the amount of any such refund, credit or offset for
its reasonable out-of-pocket costs and expenses incurred in connection therewith
and any Taxes incurred with respect to the receipt or accrual thereof; and
provided further, that Spinco, upon the request of Distributing, agrees to repay
such refund, credit or offset, plus any interest received thereon and net of
Taxes, to Distributing in the event, and to the extent, that Distributing is
required to repay such refund, credit or offset, plus any interest received
thereon, to a Tax Authority.

3.7 Amended Returns.  Any amended Tax Return or claim for Tax refund, credit or
offset with respect to any member of the Spinco Group may be made only by the
Company (or its Subsidiaries) responsible for preparing the original Tax Return
with respect to such member pursuant to Sections 3.1 and 3.2.  Spinco (or its
Subsidiaries) shall not, without the prior written consent of Distributing
(which consent shall not be unreasonably withheld or delayed), file, or cause to
be filed, any such amended Tax Return or claim for Tax refund, credit or offset
to the extent that such filing, if accepted, is likely to increase the Taxes
allocated to, or the Tax indemnity obligations under this Agreement of,
Distributing for any Tax Year (or portion thereof) by more than a de minimis
amount; provided, however, that such consent need not be obtained if Spinco
agrees to indemnify Distributing for the incremental Taxes allocated to, or the
incremental Tax indemnity obligation resulting under this Agreement to,
Distributing as a result of the filing of such amended Tax Return.

Section 4. Tax Payments.

4.1 Payment of Taxes to Tax Authority. Distributing shall be responsible for
remitting to the proper Tax Authority the Tax shown on any Tax Return for which
it is responsible for the preparation and filing pursuant to Section 3.1 or
Section 3.2, and Spinco shall be responsible for remitting to the proper Tax
Authority the Tax shown on any Tax Return for which it is responsible for the
preparation and filing pursuant to Section 3.2.

4.2 Indemnification Payments.

(a) Tax Payments Made by the Distributing Group.  If any member of the
Distributing Group is required to make a payment to a Tax Authority for Taxes
allocated to Spinco under this Agreement, Spinco will pay the amount of Taxes
allocated to it to Distributing not later than the later of (i) five business
days after receiving notification requesting such amount, and (ii) one business
day prior to the date such payment is required to be made to such Tax Authority.

(b) Tax Payments Made by the Spinco Group.  If any member of the Spinco Group is
required to make a payment to a Tax Authority for Taxes allocated to
Distributing under this Agreement, Distributing will pay the amount of Taxes
allocated to it to Spinco not later than the later of (i) five business days
after receiving



13

--------------------------------------------------------------------------------

 

 

notification requesting such amount, and (ii) one business day prior to the date
such payment is required to be made to such Tax Authority.

4.3 Interest on Late Payments.  Payments pursuant to this Agreement that are not
made by the date prescribed in this Agreement or, if no such date is prescribed,
not later than five business days after demand for payment is made (the “Due
Date”) shall bear interest for the period from and including the date
immediately following the Due Date through and including the date of payment at
the Interest Rate.  Such interest will be payable at the same time as the
payment to which it relates.

4.4 Tax Consequences of Payments.    For all Tax purposes and to the extent
permitted by applicable Tax Law, the parties hereto shall treat any payment made
pursuant to this Agreement as a capital contribution or a distribution, as the
case may be, immediately prior to the Distribution.  If the receipt or accrual
of any indemnity payment under this Agreement causes, directly or indirectly, an
increase in the taxable income of the recipient under one or more applicable Tax
Laws, such payment shall be increased so that, after the payment of any Taxes
with respect to the payment, the recipient thereof shall have realized the same
net amount it would have realized had the payment not resulted in taxable
income.  To the extent that Taxes for which any party hereto (the indemnifying
party) is required to pay another party (the indemnified party) pursuant to this
Agreement may be deducted or credited in determining the amount of any other
Taxes required to be paid by the indemnified party (for example, state Taxes
which are permitted to be deducted in determining federal Taxes), the amount of
any payment made to the indemnified party by the indemnifying party shall be
decreased by taking into account any resulting reduction in other Taxes of the
indemnified party.  If such a reduction in Taxes of the indemnified party occurs
following the payment made to the indemnified Party with respect to the relevant
indemnified Taxes, the indemnified party shall promptly repay the indemnifying
party the amount of such reduction when actually realized.  If the Tax benefit
arising from the foregoing reduction of Taxes described in this Section 4.4 is
subsequently decreased or eliminated, then the indemnifying party shall promptly
pay the indemnified party the amount of the decrease in such Tax benefit.

Section 5. Assistance and Cooperation.

5.1 Cooperation.  In addition to the obligations enumerated in Sections 3.3 and
7.7, Distributing and Spinco will cooperate (and cause their respective
Subsidiaries and Affiliates to cooperate) with each other and with each other’s
agents, including accounting firms and legal counsel, in connection with Tax
matters, including provision of relevant documents and information in their
possession and making available to each other, as reasonably requested and
available, personnel (including officers, directors, employees and agents of the
parties or their respective Subsidiaries or Affiliates) responsible for
preparing, maintaining, and interpreting information and documents relevant to
Taxes, and personnel reasonably required as witnesses or for purposes of
providing information or documents in connection with any administrative or
judicial proceedings relating to Taxes.    



14

--------------------------------------------------------------------------------

 

 

Section 6. Tax Records.

6.1 Retention of Tax Records.  Each of Distributing and Spinco shall preserve,
and shall cause their respective Subsidiaries to preserve, all Tax Records that
are in their possession, and that could affect the liability of any member of
the other Group for Taxes, for as long as the contents thereof may become
material in the administration of any matter under applicable Tax Law, but in
any event until the later of (x) the expiration of any applicable statutes of
limitation, as extended, and (y) seven years after the Distribution Date.

6.2 Access to Tax Records.    Spinco shall make available, and cause its
Subsidiaries to make available, to members of the Distributing Group for
inspection and copying (x) all Tax Records in their possession that relate to a
Pre-Distribution Period, and (y) the portion of any Tax Record in their
possession that relates to a Post-Distribution Period and which is reasonably
necessary for the preparation of a Tax Return by a member of the Distributing
Group or any of their Affiliates or with respect to a Tax Contest by a Tax
Authority of such return.  Distributing shall make available, and cause its
Subsidiaries to make available, to members of the Spinco Group for inspection
and copying the portion of any Tax Record in their possession that relates to a
Pre-Distribution Period and which is reasonably necessary for the preparation of
a Tax Return by a member of the Spinco Group or any of their Affiliates or with
respect to a Tax Contest by a Tax Authority of such return.

6.3 Confidentiality.  Each party hereby agrees that it will hold, and shall use
its reasonable best efforts to cause its officers, directors, employees,
accountants, counsel, consultants, advisors and agents to hold, in confidence
all records and information prepared and shared by and among the parties in
carrying out the intent of this Agreement, except as may otherwise be necessary
in connection with the filing of Tax Returns or any administrative or judicial
proceedings relating to Taxes or unless disclosure is compelled by a
governmental authority.  Information and documents of one party (the “Disclosing
Party”) shall not be deemed to be confidential for purposes of this Section 6.3
to the extent such information or document (i) is previously known to or in the
possession of the other party or parties (the “Receiving Party”) and is not
otherwise subject to a requirement to be kept confidential, (ii) becomes
publicly available by means other than unauthorized disclosure under this
Agreement by the Receiving Party or (iii) is received from a third party
without, to the knowledge of the Receiving Party after reasonable diligence, a
duty of confidentiality owed to the Disclosing Party.

6.4 Delivery of Tax Records.  Within five business days after receiving
notification from Spinco requesting any applicable Tax Records described below
which are in the possession of a member of the Distributing Group, Distributing
shall provide to Spinco (to the extent not previously provided or held by any
member of the Spinco Group on the Distribution Date) copies of (i) the Separate
Returns of any member of the Spinco Group, (ii) the relevant portions of any
other Tax Returns with respect to any member of the Spinco Group, and (iii)
other existing Tax Records (or the relevant portions thereof) reasonably
necessary to prepare and file any Tax Returns of, or with respect to, the
members of the Spinco Group, or to defend or contest Tax matters



15

--------------------------------------------------------------------------------

 

 

relevant to the members of the Spinco Group, including in each case, all Tax
Records related to Tax attributes of the members of the Spinco Group and any and
all communications or agreements with, or rulings by, any Tax Authority with
respect to any member of the Spinco Group.

Section 7. Restriction on Certain Actions of Distributing and Spinco; Indemnity.

7.1 Restrictive Covenants.

(a) General Restrictions.  Following the Effective Time, Spinco shall not, and
shall cause the members of the Spinco Group and their Affiliates not to, and
Distributing shall not, and shall cause the members of the Distributing Group
and their Affiliates not to, take any action that, or fail to take any action
the failure of which, (i) would cause Distributing or any Subsidiary of
Distributing immediately prior to the Distribution to recognize gain or loss, or
otherwise include any amount in income, as a result of the Restructuring for
U.S. federal income tax purposes, (ii) would be inconsistent with the
Contribution and Distribution qualifying, or would preclude the Contribution and
Distribution from qualifying, as a tax-free transaction described under Sections
368(a), 355 and 361 of the Code (except with respect to the issuance of cash in
lieu of fractional shares of Spinco Stock), or (iii) would cause Distributing,
Spinco, any of their respective Subsidiaries at the Effective Time, or the
Distributing stockholders that receive stock of Spinco in the Distribution, to
recognize gain or loss, or otherwise include any amount in income, as a result
of the Contribution and/or the Distribution for U.S. federal income tax purposes
(except with respect to the issuance of cash in lieu of fractional shares of
Spinco Stock).

(b) Restricted Actions.  Without limiting the provisions of Section 7.1(a)
hereof, following the Effective Time, Spinco shall not, and shall cause the
members of the Spinco Group and their Affiliates not to, and Distributing shall
not, and shall cause the members of the Distributing Group and their Affiliates
not to, take any action that, or fail to take any action the failure of which,
would be inconsistent with, or would cause any Person to be in breach of, any
representation or covenant, or any material statement, made in the Tax
Materials.

(c) Reporting.  Unless and until there has been a Final Determination to the
contrary, each party agrees not to take any position on any Tax Return, in
connection with any Tax Contest, or otherwise for Tax purposes (in each case,
excluding any position taken for financial accounting purposes) that is
inconsistent with the Tax Opinion.

7.2 Distributing Indemnity.  Distributing agrees to indemnify and hold harmless
each member of the Spinco Group and their respective directors, officers,
employees, agents, successors and assigns (the “Spinco Indemnitees”) from and
against any and all (without duplication) (a) Taxes allocated to Distributing
pursuant to Section 2.1, (b) Transaction Taxes and Transaction Tax-Related
Losses allocated to Distributing pursuant to Section 2.2, (c) Taxes and Losses
arising out of or based upon any breach or



16

--------------------------------------------------------------------------------

 

 

nonperformance of any covenant or agreement made or to be performed by
Distributing contained in this Agreement, (d) Transfer Taxes allocated to
Distributing pursuant to Section 2.2, and (e) reasonable out-of-pocket legal,
accounting and other advisory and court fees and expenses incurred in connection
with the items described in clauses (a) through (d); provided, however, that
notwithstanding clauses (a), (c) and (e) of this Section 7.2, Distributing shall
not be responsible for, and shall have no obligation to indemnify or hold
harmless any Spinco Indemnitee for, (x) any Transaction Taxes or Transaction
Tax-Related Losses that are allocated to Spinco pursuant to Section 2.2, or (y)
any Taxes or Losses arising out of or based upon any breach or nonperformance of
any covenant or agreement made or to be performed by Spinco contained in this
Agreement.

7.3 Spinco Indemnity.  Spinco agrees to indemnify and hold harmless each member
of the Distributing Group and their respective directors, officers, employees,
agents, successors and assigns (the “Distributing Indemnitees”) from and against
any and all (without duplication) (a) Taxes allocated to Spinco pursuant to
Section 2.1, (b) Transaction Taxes and Transaction Tax-Related Losses allocated
to Spinco pursuant to Section 2.2, (c) Taxes and Losses arising out of or based
upon any breach or nonperformance of any covenant or agreement made or to be
performed by Spinco contained in this Agreement, (d) Transfer Taxes allocated to
Spinco pursuant to Section 2.2, and (e) reasonable out-of-pocket legal,
accounting and other advisory and court fees and expenses incurred in connection
with the items described in clauses (a) through (d); provided, however, that
notwithstanding clauses (a), (c) and (e) of this Section 7.3, Spinco shall not
be responsible for, and shall have no obligation to indemnify or hold harmless
any Distributing Indemnitee for, (x) any Transaction Taxes or Transaction
Tax-Related Losses that are allocated to Distributing pursuant to Section 2.2,
or (y) any Taxes or Losses arising out of or based upon any breach or
nonperformance of any covenant or agreement made or to be performed by
Distributing contained in this Agreement.

7.4 Scope.  The provisions of this Section 7 are intended to be for the benefit
of, and shall be enforceable by, each Distributing Indemnitee and its successors
in interest and each Spinco Indemnitee and its successors in interest.

7.5 Notices of Tax Contests (Other than Joint Claims).  Each Company shall
provide prompt notice to the other Company of any pending or threatened Tax
audit, assessment or proceeding or other Tax Contest of which it becomes aware
relating to Taxes for which it is or may be indemnified by such other Company
hereunder (other than any Transaction Taxes which shall be governed by Section
7.8).  Such notice shall contain factual information (to the extent known)
describing any asserted Tax liability in reasonable detail and shall be
accompanied by copies of any notice and other documents received from any Tax
Authority in respect of any such matters; provided, however, that failure to
give such notification shall not affect the indemnification provided hereunder
except, and only to the extent that, the indemnifying Company shall have been
actually prejudiced as a result of such failure.  Thereafter, the indemnified
Company shall deliver to the indemnifying Company such additional information
with respect to such Tax Contest in its possession that the indemnifying Company
may reasonably request.



17

--------------------------------------------------------------------------------

 

 

7.6 Control of Tax Contests (Other than Joint Claims).

(a) General Rule.  Except as provided in Sections 7.6(b) and 7.8, each Company
(or the appropriate member of its Group) shall have full responsibility, control
and discretion in handling, defending, settling or contesting any Tax Contest
involving a Tax reported (or that, it is asserted, should have been reported) on
a Tax Return for which such Company is responsible for preparing and filing (or
causing to be prepared and filed) pursuant to Section 3 of this Agreement.

(b) Non-Preparer Participation Rights.  With respect to a Tax Contest (other
than with respect to a Joint Claim) of any Tax Return which could result in a
Tax liability for which the Non-Preparer may be liable under this Agreement, (i)
the Non-Preparer shall, at its own cost and expense, be entitled to participate
in such Tax Contest, (ii) the Preparer shall keep the Non-Preparer updated and
informed, and shall consult with the Non-Preparer, (iii) the Preparer shall act
in good faith with a view to the merits in connection with the Tax Contest, and
(iv) the Preparer shall not settle or compromise such Tax Contest without the
prior written consent of the Non-Preparer (which consent shall not be
unreasonably withheld or delayed) if the settlement or compromise could have a
more than de minimis impact on the Non-Preparer or its Affiliates.

7.7 Cooperation.  The parties shall provide each other with all information
relating to a Tax Contest which is needed by the other party or parties to
handle, participate in, defend, settle or contest the Tax Contest.  At the
request of any party, the other parties shall take any action (e.g., executing a
power of attorney) that is reasonably necessary in order for the requesting
party to exercise its rights under this Agreement in respect of a Tax
Contest.  Spinco shall assist Distributing, and Distributing shall assist
Spinco, in taking any remedial actions that are necessary or desirable to
minimize the effects of any adjustment made by a Tax Authority.  The
indemnifying party or parties shall reimburse the indemnified party or parties
for any reasonable out-of-pocket costs and expenses incurred in complying with
this Section 7.7.

7.8 Joint Claims.    Each Company shall promptly give notice to the other
Company of any pending or threatened Tax Contest, claim, action, suit,
investigation or proceeding brought by a third party relating to any Transaction
Taxes or Transaction Tax-Related Losses for which such Company is or may be
indemnified by the other Company under this Section 7 (each, a “Joint
Claim”).  Such notice shall contain (i) factual information (to the extent
known) describing any asserted Tax liability or other claim in reasonable detail
and shall be accompanied by copies of any notice and other documents received
from any Tax Authority or third party relating to the Joint Claim, and (ii) the
amount of the Joint Claim.  Such notice shall be given within a reasonable
period of time after notice thereof was received by such Company, but any
failure to give timely notice shall not affect the indemnities given
hereunder except, and only to the extent that, the indemnifying Company shall
have been actually prejudiced as a result of such failure.  Thereafter, each
Company shall deliver to the other Company such additional information with
respect to such Joint Claim in its possession that the other Company may
reasonably request.  Distributing and Spinco will have the right to



18

--------------------------------------------------------------------------------

 

 

jointly control the defense, compromise or settlement of any Joint Claim.  No
indemnified Company shall settle or compromise or consent to entry of any
judgment with respect to any such Joint Claim without the prior written consent
of the indemnifying Company, which consent may be withheld in the indemnifying
Company’s sole discretion.  No indemnifying Company shall settle or compromise
or consent to entry of any judgment with respect to any such Joint Claim without
the prior written consent of the indemnified Company, which consent may not be
unreasonably withheld or delayed.

Section 8. General Provisions.

8.1 Termination.  This Agreement shall terminate at such time as all obligations
and liabilities of the parties hereto have been satisfied.  The obligations and
liabilities of the parties arising under this Agreement shall continue in full
force and effect until all such obligations have been satisfied and such
liabilities have been paid in full, whether by expiration of time, operation of
law, or otherwise. 

8.2 Predecessors or Successors.  Any reference to Distributing, Spinco, a
Person, or a Subsidiary in this Agreement shall include any predecessors or
successors (e.g., by merger or other reorganization, liquidation, conversion, or
election under Treasury Regulations Section 301.7701-3) of Distributing, Spinco,
such Person, or such Subsidiary, respectively.

8.3 Expenses.  Except as otherwise expressly provided for herein, each party and
its Subsidiaries shall bear their own expenses incurred in connection with
preparation of Tax Returns and other matters related to Taxes under the
provisions of this Agreement for which they are liable.

8.4 Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO THE
PRINCIPLES OF CONFLICTS OF LAW THEREOF.  Any suit, action or proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement will be brought exclusively in the Court of
Chancery of the State of Delaware (the “Delaware Chancery Court”), or, if the
Delaware Chancery Court does not have subject matter jurisdiction, in the
federal courts located in the State of Delaware.  Each of the parties hereby
consents to personal jurisdiction in any such action, suit or proceeding brought
in any such court (and of the appropriate appellate courts therefrom) and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.  Process in
any such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court.  Without
limiting the foregoing, each party agrees that service of process on such party
as provided in Section 8.6 shall be deemed effective service of process on such
party.



19

--------------------------------------------------------------------------------

 

 

8.5 Waiver of Jury Trial.    EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT.  EACH PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF SUCH ACTION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.5.

8.6 Notices.  All notices and other communications hereunder shall be in writing
and shall be delivered in person, by facsimile (with confirming copy sent by one
of the other delivery methods specified herein), by overnight courier or sent by
certified, registered or express air mail, postage prepaid, and shall be deemed
given when so delivered in person, or when so received by facsimile or courier,
or, if mailed, three (3) calendar days after the date of mailing, as follows:

(a) If to Distributing, to:

Liberty Media Corporation

12300 Liberty Boulevard

Englewood, Colorado  80112

Attn:  Albert Rosenthaler

Facsimile:  (720) 875-5447

(b) If to Spinco, to:

Liberty Broadband Corporation

12300 Liberty Boulevard

Englewood, Colorado  80112

Attn:  Tim Lenneman

Facsimile:  (720) 875-5401

or to such other address as the party to whom notice is given may have
previously furnished to the other parties in writing in the manner set forth
above.



20

--------------------------------------------------------------------------------

 

 

8.7 Counterparts.  This Agreement may be executed in two or more identical
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same agreement. The Agreement may be
delivered by facsimile transmission of a signed copy thereof.

8.8 Binding Effect; Assignment.  This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. Except with respect to a merger of
a party, neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any party hereto without the prior written
consent of the other parties; provided, however, that each of Distributing and
Spinco may assign its respective rights, interests, duties, liabilities and
obligations under this Agreement to any other member of their Group, but such
assignment shall not relieve Distributing or Spinco, as the assignor, of its
liabilities or obligations hereunder. 

8.9 Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof. Any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Upon a determination that any provision of this Agreement
is prohibited or unenforceable in any jurisdiction, the parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the parties as closely as possible in an acceptable manner in order that the
provisions contemplated hereby are consummated as originally contemplated to the
fullest extent possible.

8.10 Amendments; Waivers.    Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed, in
the case of an amendment, by each party to this Agreement, or in the case of a
waiver, by the party against whom the waiver is to be effective.  No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  Except as otherwise provided herein, the rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by applicable law.  Any consent provided under this Agreement
must be in writing, signed by the party against whom enforcement of such consent
is sought.

8.11 Effective Date.  This Agreement shall become effective on the date recited
above on which the parties entered into this Agreement.

8.12 Change in Law.  Any reference to a provision of the Code or any other Tax
Law shall include a reference to any applicable successor provision or law.

8.13 Authorization, Etc.  Each of the parties hereto hereby represents and
warrants that it has the power and authority to execute, deliver and perform
this Agreement, that this Agreement has been duly authorized by all necessary
corporate



21

--------------------------------------------------------------------------------

 

 

action on the part of such party, that this Agreement constitutes a legal, valid
and binding obligation of such party and that the execution, delivery and
performance of this Agreement by such party does not contravene or conflict with
any provision of law or of its charter or bylaws or any agreement, instrument or
order binding such party.

8.14 No Third Party Beneficiaries.  Except as provided in Sections 7.2 and 7.3
of this Agreement, this Agreement is solely for the benefit of Distributing,
Spinco, and their Subsidiaries and is not intended to confer upon any other
Person any rights or remedies hereunder.  Notwithstanding anything in this
Agreement to the contrary, this Agreement is not intended to confer upon any
Spinco Indemnitees any rights or remedies against Spinco hereunder, and this
Agreement is not intended to confer upon any Distributing Indemnitees any rights
or remedies against Distributing hereunder.

8.15 Entire Agreement.  This Agreement embodies the entire understanding among
the parties relating to its subject matter and supersedes and terminates any
prior agreements and understandings among the parties with respect to such
subject matter, and no party to this Agreement shall have any right,
responsibility, obligation or liability under any such prior agreement or
understanding.  Any and all prior correspondence, conversations and memoranda
are merged herein and shall be without effect hereon.  No promises, covenants or
representations of any kind, other than those expressly stated herein, have been
made to induce any party to enter into this Agreement.

8.16 No Strict Construction; Interpretation.

(a) Distributing and Spinco each acknowledge that this Agreement has been
prepared jointly by the parties hereto and shall not be strictly construed
against any party hereto.

(b) When a reference is made in this Agreement to an Article, Section, Exhibit
or Schedule, such reference shall be to an Article of, a Section of, or an
Exhibit or Schedule to, this Agreement unless otherwise indicated.  The table of
contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.  Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”.  The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  All terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto unless otherwise defined
therein.  The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term.  Any agreement, instrument
or statute defined or referred to herein or in any agreement or instrument that
is referred to herein means such agreement, instrument or statute as from time
to time amended, modified or supplemented, including (in the case of agreements
or instruments) by waiver or consent and (in the case of statutes) by succession
of comparable successor statutes and references to all attachments



22

--------------------------------------------------------------------------------

 

 

thereto and instruments incorporated therein.  References to a Person are also
to its permitted successors and assigns.

8.17 Headings.  The headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.

 





23

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by the
respective officers as of the date set forth above.

 

 

 

 

 

 

 

LIBERTY MEDIA CORPORATION

 

 

 

 

By:

/s/ Albert Rosenthaler 

 

Name:

Albert Rosenthaler

 

Title: 

Senior Vice President

 

 

 

 

 

 

 

LIBERTY BROADBAND CORPORATION

 

 

 

 

By: 

/s/ Tim Lenneman

 

Name:

Tim Lenneman

 

Title:

Vice President

 



24

--------------------------------------------------------------------------------